ARTICLES OF INCORPORATION OF AQUABLUE INETERNATIONAL, INC. ARTICLE I The name of the corporation is Aquablue International, Inc. ARTICLE II The registered office of the corporation in the State of Nevada is located at 1350 E. Flamingo Road, Ste 13B, Las Vegas Nevada 89119. The corporation may maintain an office, or offices, in such other places within or without the State of Nevada as may be from time to time designated by the Board of Directors or the By-Laws of the corporation. The corporation may conduct all corporation business of every kind and nature outside of the State of Nevada as well as within the State of Nevada. ARTICLE III The objects for which this corporation is formed are to engage in any lawful activity. ARTICLE IV The total number of common stock authorized that may be issued by the Corporation is three hundred and fifty million (350,000,000) shares of common stock with a par value of $0.0001 per share. Preferred Series A. The total number of Preferred Series A stock authorized are 10,000,000. The Series A
